In a proceeding under article 78 of the former Civil Practice Act, to annul a determination of the Police Commissioner of Nassau County dismissing the petitioner from his position as a member of the Police Department in said county, the Police Commissioner appeals from an order of the Supreme Court, Nassau County, dated September 27, 1963, which modified his determination (a) by reducing the degree of punishment to be imposed upon the petitioner from a dismissal to a suspension without pay for a period of three months; and (b) by directing his reinstatement at the end of such period. Order reversed on the law and in the exercise of discretion, without costs; petition dismissed, without costs and determination confirmed. The findings of fact are affirmed. Based upon our examination of the record and upon all the circumstances disclosed by the record, we do not view petitioner’s dismissal as shocking to our sense of fairness (cf. Matter of Stolz v. Board of Regents, 4 A D 2d 361, 364). The petitioner pleaded guilty .to charges that he had knowingly filed a false summons for a traffic offense, and that he had procured other members of the police force to assist him in the preparation and verification of such false summons. In determining that dismissal was the proper measure of punishment for such misconduct, the Police Commissioner did not exceed the bounds of the discretion vested in him (People ex rel. Masterson v. French, 110 N. Y. 494, 499; People ex rel. Brown v. Greene, 106 App. Div. 230, 232, affd. 184 N. Y. 565). Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.